EXHIBIT 23.1 Enterprise CPAs, Ltd. Certified Public Accountants 209 West 23rd Street, Suite 2 Chicago, IL 60616 Telephone (312) 326-3412 To the Board of Directors A & C United Agriculture Developing Inc. We hereby consent to the incorporation in this Registration Statement on Form S-1A, of our audited report dated on January 12, 2012 for the balance sheet of A & C United Agriculture Developing, Inc. as of September 30, 2011, and the related statements of loss, shareholders’ equity, and statements of cash flows for the year ended September 30, 2011, and the cumulative period from February 7, 2011 (date of inception) through September 30, 2011. We also consent to the reference to our firm under the caption "Experts" in the Prospectus. /s/ Enterprise CPAs, Ltd. Enterprise CPAs, Ltd. Certified Public Accountants Chicago, IL February 22, 2012
